OPINION
BY THE COURT:
A reading of the bill of exceptions discloses that there was a sharp conflict in the testimony as to whether there was a contract to pay for the services of the plaintiff. The plaintiff testified there was and the defendant testified that while there was such a contract covering a later period, there was no agreement as to the earlier period, and that he had paid in full for the period covered by the agreement admitted by him.
This situation presented an issue of fact which was submitted to the jury. It resolved the issue in favor of the plaintiff and assessed her damages.
We find no prejudicial error in the general charge or in the refusal to give special charge 2. The latter was substantially covered by special charge 3.
We find no prejudicial error in the record.
The judgment is affirmed.
MATTHEWS, PJ. & ROSS, J., concur.